Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered December 1, 1997, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the second degree, and sentencing him to a term of 8 years to life, unanimously affirmed.
After a sufficient inquiry, the court properly denied defendant’s motion to withdraw his guilty plea, without a hearing and without appointment of new counsel. The record establishes that a favorable and voluntary plea was entered after a thorough allocution, that defendant’s claim that he was misinformed by counsel as to the charge to which he pleaded guilty (a violation instead of a class A felony) was patently meritless, and that the court rejected this claim prior to directing an inquiry at defense counsel (see, People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892).
Defendant’s valid waiver of his right to appeal forecloses any challenge to the alleged excessiveness of his sentence (People v Seaberg, 74 NY2d 1, 9-10). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Rubin and Buckley, JJ.